Citation Nr: 1234011	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  12-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether the reduction in rating from 40 percent to 20 percent for status post discectomy of C5-6 with fusion was proper. 

2.  Entitlement to an increased rating for status post discectomy of C5-6, currently rated as 20 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mary K. Hoefer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that reduced the Veteran's disability evaluation for status post discectomy of C5-6 with fusion from 40 to 10 percent disabling. 

In July 2012, the Veteran testified at a Video Conference hearing before the undersigned; a transcript of that hearing is of record.  

During the pendency of the appeal, the Court held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an increased rating claim is on appeal and the evidence suggests the service connected disability has caused the Veteran to be currently unemployed, the issue is included as set forth on the title page

The issue of entitlement to service connection for headaches, to include as secondary to service-connected cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for a cervical spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  

FINDINGS OF FACT

1.  The 40 percent evaluation for status post discectomy of C5-6 with fusion had been in effect for more than five years at the time of the August 2011 rating decision that decreased the evaluation for the cervical spine disability to 20 percent. 

2.  The reduction in the rating for cervical spine disability was done without consideration of the requirements of applicable regulations. 


CONCLUSION OF LAW

The reduction of the evaluation for status post discectomy of C5-6 with fusion from 40 to 20 percent was void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim. 

Legal Criteria & Analysis

A review of the record reflects that a December 1996 rating decision granted service connection for disk herniation at C5-6 and assigned a 100 percent disability rating effective April 19, 1996, and a 20 percent evaluation effective July 1, 1996.  

A September 1998 rating decision increased the evaluation for the Veteran's neck disability to 40 percent, effective October 1, 1997.  The 40 percent rating was provided under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5293 (prior to September 23, 2002), for severe intervertebral disc syndrome with recurring attacks and with intermittent relief.  In August 2000, a temporary total evaluation was assigned from August 11, 2000 to October 1, 2000.  A November 2000 rating decision continued the 40 percent disability evaluation.  A July 2004 rating decision continued the 40 percent rating under Diagnostic Code 5293, and assigned separate noncompensable ratings for radiculopathy of the upper extremities, effective November 1, 2001.  

The August 2011 rating decision decreased the rating to 20 percent disabling, effective September 22, 2010 and increased the ratings for radiculopathy of each upper extremity to 10 percent disabling, effective September 22, 2010. 

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18. 

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

The Veteran's status post discectomy of C5-6 with fusion evaluation had been in effect for more than five years at the time of the reduction.  The provisions of 38 C.F.R. § 3.344(a)-(b) apply in this instance.  

While it might be argued that the reduction in the 40 percent rating was offset by the establishment of 10 percent ratings for the upper extremity radiculopathy; the United States Court of Appeals for Veterans Claims (Court) has held; that a change in the diagnostic code under which a disability has been rated constituted a rating reduction.  Murray v. Shinseki, 24 Vet. App. 420 (2011).  It follows that the actual reduction in rating under Diagnostic Code 5293 required compliance with the provisions of 38 C.F.R. § 3.344.

The RO reduced the Veteran's disability rating based on the result of a single C&P examination in October 2010.  While status post discectomy of C5-6 with fusion (or intervertebral disc syndrome) is not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344; that listing is not exclusive, and status post discectomy of C5-6 with fusion would seem to be the type of disability that is subject to episodic improvement.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).
 
The October 2010 VA examination report was also not informed by any review of the clams-file.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  

While the April 2012 statement of the case, also reported the ranges of motion noted on November 2010 Performance Therapies record (36 degrees flexion and a total combined range of motion of 168), the RO did not consider the entire record of examinations.  On October 2010 VA examination the Veteran reported numbness, constant weakness in the leg muscle, constant stiffness, and constant pain in the neck that traveled up to his eyes in the October 2010 VA examination.  He indicated that he could walk a half a mile or up to 20 minutes, but his walk was unsteady.  

Objective findings revealed that he had muscle spasm, instability, abnormal movement, guarding, fatigue, and lack of endurance.  He also had degenerative and intervertebral disc syndrome in which the examiner noted severely impacted the Veteran's daily life.  Such findings are similar to the symptomatology and findings reported on the January 28 1997 VA treatment record as well as June 1998, October 2000, and May 2004 VA examination reports, which were previously found to support a 40 percent disability rating for recurring attacks of intervertebral disc syndrome with intermittent relief.  

Most significantly, the rating decisions and statement of the case pertaining to the rating reduction reflect no consideration of the provisions of 38 C.F.R. § 3.344(a)-(b).  Because the rating reduction was done without consideration of applicable regulations, the reduction is void ab initio.   Accordingly, the reduction was not proper, and the 40 percent evaluation for post discectomy of C5-6 with fusion is restored. 



ORDER

The reduction in evaluation post discectomy of C5-6 with fusion was not proper, restoration of the 40 percent evaluation is granted effective September 22, 2010. 


REMAND

There is evidence that the Veteran's service-connected cervical spine disability may have worsened since his last VA examination in October 2010.  For example, during his July 2012 Video Conference hearing, the Veteran, who had previously worked as a Registered Nurse, reported that his neck disability forced him to rest in bed a couple of times per month due to pain.  He reported that these attacks typically lasted from three to 10 days.  He states that the most recent one lasted six days.  However, on the October 2010 VA examination, he reported that he did not have any flare ups and did not have any incapacitating episodes during the previous 12 months.   

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During his July 2012 hearing, the Veteran reported that he was receiving Workers' Compensation as a result of a back injury on June 10, 2008.  He said that the injury aggravated his neck disability.  As the records considered in the Workers' Compensation decision may be relevant to the Veteran's claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c).

The Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

During his July 2012 hearing, the Veteran reported that he stopped working in April 2009.  He indicated that symptoms related to his neck disability would interfere with work.  He reported that he experienced burning in his hands and then pain in his neck that forced him to lie down and prevented him from doing anything.  The issue of TDIU is raised as part of the increased rating claim and is included as part of the appeal.  Rice; Roberson.

The Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for an increased rating for PTSD. 

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected cervical spine disability and radiculopathy of the bilateral upper extremities are sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete a formal application for TDIU. 

2.  The AOJ should send the Veteran and his representative VCAA notice regarding entitlement to a TDIU.

3.  Take the necessary steps to obtain a copy of the Worker's Compensation decision awarding disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any needed authorizations, he should be told to obtain the records and submit them himself.

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

4.  After the completion of the development specified in paragraph numbers 1 through 3 above, the Veteran should be scheduled for an examination to evaluate the current severity of his neck disability.  

The examiner should review the claims file, including any relevant records in Virtual VA, and note such review in the examination report or addendum.  

The ranges of cervical spine motion should be reported in degrees.  

The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.  

The examiner should comment on whether or not there is favorable or unfavorable ankylosis. 

The examiner should also report the nature and extent of any associated neurologic impairment including the severity of the disability of any nerves involved.  

The examiner should provide an opinion as to whether the Veteran's service connected disabilities in combination would as likely as not prevent him from engaging in gainful employment for which his education and occupational experience qualify him.

If the service connected disabilities would not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be qualified for and able to perform given the current level of service connected disability, the Veteran's education and experience.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report. 

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If, after completion of the above instructions, there is any period when the Veteran was unemployed and did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


